Citation Nr: 1409607	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility to nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased individual who had service with the Molokai-Lanai Volunteers and the Maui Volunteers.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2004 decision by the RO.

In October 2006, the Board denied the appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2008, the Court granted the Secretary's Motion for Remand and vacated the October 2006 decision.

In April 2009, the Board again denied the claim and the appellant appealed the decision to the Court.  In a February 2011 Memorandum Decision, the Court vacated the April 2009 decision and remanded the matter for additional consideration.  

The Board remanded the appeal for further development in October 2011, January 2013 and June 2013.  

A review of the claims folder shows that there is a properly completed VA Form 21-22a which is dated in January 2007 and names the above-listed agent as the appellant's representative.  

In a June 2013 letter, however, the RO notified the appellant that there was no record of her appointing a service organization or representative to assist her with her claim.

In response to this letter, the appellant submitted a statement indicating that she was appointing the American Legion as her representative. 

In November 2013, the Board sent the appellant a letter to clarify her wishes as to representation.  She was informed that she had been represented by the agent since January 2007 and that her appointment of the American Legion was invalid because she did not submit a VA Form 21-22.  

In January 2014, the Board received a response from the appellant that included a signed form stating that she wished to represent herself.  However, she also explained that she was submitting the form in compliance with the Board's request and that it was up to the Board's discretion as to whether Glorioso Ganuelas remained her representative.  

The appellant also submitted a copy of an August 2008 VA Form 21-22a in favor of the agent.  On review, the appellant is clearly indicating that she wishes the named agent to represent her and therefore, the Board will continue to recognize the agent as the representative of record.

The VBMS and Virtual VA folders have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to render her basically eligible for VA death benefits.  38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1, 3.159, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b).

The Court has held that, in cases where an appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by VCAA to inform such claimant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."). 

On review, the Board finds that the notice requirements were satisfied in this case.  The September 2004 denial letter advised the appellant that her claim was denied because her spouse did not have the required military service to be eligible for VA benefits.  

The November 2004 Statement of the Case set forth the relevant law and regulations pertaining to acceptable service and verification of same.

By a letter dated in February 2013, the appellant was notified of VA's duties pursuant to VCAA and advised of the information and evidence that VA would attempt to obtain and the information she was responsible for providing.  She was specifically asked to send original or certified copies of her spouse's service record or any other documents to support proof of service.  

Pursuant to the June 2013 remand, the RO send the appellant a revised duty to assist letter that informed her of the RO's prior attempts to verify service, to include the notice of records as being fire-related, and explain VA's efforts to obtain verification of service pursuant to Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

By subsequent letter, also dated in June 2013, the appellant was provided further notification pursuant to VCAA, to include what the evidence must show for death pension benefits.  She was specifically informed that several attempts had been made to verify her spouse's service, but that the National Personnel Records Center (NPRC) found no evidence of qualifying service.  

The appellant was requested to submit additional evidence that would provide a reasonable factual basis to request a reverification of her spouse's service.  This letter also provided information regarding the assignment of effective dates and eligibility for higher levels of benefits for surviving spouses.  

The September 2013 Supplemental Statement of the Case explained the Court's decision in Capellan v. Peake.  

The Board acknowledges that the June 2013 letter did not specifically reference the information as to any records being fire-related.  The most recent response from NPRC, however, indicates that there was no change warranted in the prior negative determination.  There was no indication that the relevant records were fire-related.  Thus, the Board finds that there was substantial compliance with the previous remand directive.  

The claim was most recently readjudicated in the September 2013 Supplemental Statement of the Case.  

Under VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  As will be discussed further, efforts have been made to verify the decedent's service through the service department.  

The last negative certification was in March 2013 and the appellant has not produced any additional information since that time which would warrant another request to the service department.  See Capellan, 539 F.3d at 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  

For these reasons, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  
No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 


Law and Regulations

The appellant claims that the military service of her spouse meets the requirements for eligibility for VA benefits on the basis that he was a "veteran."  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to dependency and indemnity compensation benefits, and 38 U.S.C.A. § 1542, pertaining to death pension benefits, require that the deceased person shall have been a veteran. 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits which do not include death pension benefits authorized by chapter 15, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41. 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more; or (2) discharge for disability incurred in the line of duty; or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements as discussed, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c). 

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service."). 

Analysis

In support of her contentions, the appellant submitted photocopies of various documents and other evidence.  Relevant evidence includes a certificate of service showing that the appellant served as a "Molokai-Lanai Volunteer" from April 1942 to July 1945, under the "Organized Defense Volunteers"; a certificate of enrollment indicating that her husband was a member of the "Maui Volunteers" during World War II; a Memorandum from Major General G.P.H.; a photograph of her husband's unit; and copies of her husband's alien registration card, insurance receipts, and dog tags.  

In November 2011, the RO requested verification of service in the Army.  Response received ("3101 Print") in January 2012 indicates that the record was fire-related and the information requested could not be reconstructed.

At the same time, the RO also submitted a VA Form 21-3101 (JF) to the service department.  The Board observes that this form allows for more detailed information as to branch of service (USAFFE or Guerrilla), units of assignment, names served under, and service numbers.

The December 2011 response from NPRC indicates that the subject had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In February 2013, the RO submitted another VA Form 21-3101 (JF) to the service department.  Relevant evidence was enclosed for review.  Response received in March 2013 indicates that no change was warranted in the prior negative service certification.  

The Board has considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  

The documents submitted by the appellant were not issued by the service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA.  

As set forth, the service department certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  VA is bound by this certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA"). 

As the service department has certified that the appellant's spouse did not have the requisite service to qualify her for VA benefits, the appeal must be denied.  

Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for basic eligibility to received VA death benefits is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


